Case 20-12841-MFW Doc 840 Filed 03/29/21 Page 1of6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE (DELAWARE)

RECEIVED
In Proceedings Under: 202] MA + fe
In re: Bankruptcy Chapter 11 THAR 29 PM é he
YF FULTON RANCH INC 20-12923-MFW DONLIN RECANO & Co INC
Debtor

ARIZONA DEPARTMENT OF REVENUE'S
WITHDRAWAL OF ADMINISTRATIVE EXPENSE CLAIM

 

 

The Arizona Department of Revenue hereby withdraws its Administrative Expense Claim, dated 02/16/2021, in the amount of

|
$200.00, A copy of the claim is attached hereto.

Leunane Mvuat
Dated this 03/22/2021 ARIZONA DEPARTMENT OF REVENUE
Bankruptcy and Litigation Section

1600 West Monroe Street
Phoenix, AZ 85007
 

as OA

aes Rerun ca to identify es case: : a

gem 03/29/21 Page 2 of 6

    

RECEIVED

2/16/2021 6:08:01 PM (Eastern Time)
US BANKRUPTCY COURT-DRC
Claim No, ECN-191

Debtor 4 YF Fulton Ranch, LLC

  

  
    
 

Debtor 2
{Spouse, if filing}

 

United States Bankruptcy Court for the: _ United States Bankruptcy Court -
awe D
20-12923 District of Delaware

      
    

Case number

   

 

Official Form 410
Proof of Claim 04/19

 

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense other than a claim arising under section 503(b)(9). Make such a request
according to 11 U.S.C. § 503.

Fifers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements, Do not send original documents; they may be destroyed afler scanning, If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

rare | Identify the Claim

1. Who is the current ARIZONA DEPARTMENT OF REVENUE

 

 

 

 

creditor?
Name of the current creditor (the person or entity to be paid for this claim}
Other names the creditor used with the debtor
2. Has this claim been wi No

acquired from

someone else? [9 Yes. From whom?

 

 

3. Where should notices Where should notices to the creditor be sent? Where should payments te the creditor be sent? (if
and payments to the different)
creditor be sent?
Office of the Arizona Attorney General
Federal Rule of

Bankruptcy Procedure cfo Tax, Bankruptcy and Collection Sct
(FRBP) 2002(g) 2005 N Central Ave, Suite 100
Phoenix AZ 85004
United States
6025428811
BankruptcyUnit@azag.gov

Uniform claim identifier for electronic payments in chapter 13 (if you use one}:

 

4. Does this claim amend & No

one already filed? L] Yes. Claim number on court claims registry (ifknown} Filed on.
MM 7 DD 7 YYYY

 

5. Do you know if anyone wi No

else has filed a proof Oy t ser filina?
of claim for this claim? es. Who made the earlier filing?

 

 

 

Official Form 440 Proof of Claim page 1
 

Case 20-12841-MFW Doc 840 Filed 03/29/21 Page 3 of 6

Part 2: Give Information About the Claim as of the Date the Case Was Filed

 

6. Do youhave any number ([] No

you Use to identify the Wf Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor. __ 3656
ebtor

 

7. How much Is the claim? $3 $200.00 . Does this amount include interest or other charges?
Wi No

CJ Yes. Atach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c}(2)(A).

 

8. Whatis the basis ofthe | Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
claim?
Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

Taxes (post-petition)

 

 

9. fs all or part of the claim wi No
secured? C] Yes. The claim is secured by a lien on property.

 

Nature of property:

C] Reat estate. If the claim is secured by the debtor's principal residence, file a Martgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

C] Motor vehicle

) Other. Describe:

 

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of tile, financing statement, or other document that shows the lien has
been filed or recorded.)

 

 

Value of property:

Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount In line 7.)

Amount necessary to cure any default as of the date of the petition: = $

 

 

Annual Interest Rate (when case was filed) %
Q) Fixed
LJ Variable
10.1s this claim basedona WZ No
lease?
L) Yes. Amount necessary to cure any default as of the date of the petition. $

 

11. 1s this claim subjecttoa WZ No
right of setoff?
CJ Yes. Identify the property:

 

 

 

 

PUPP AbAR Da AAT PL 8 wee
Case 20-12841-MFW Doc 840 Filed 03/29/21 Page 4 of 6

 

12. Is all or part of the claim
entitled to: (i) priority
under 11 U.S.C. § 507(a),
or (ii) administrative
expense under 11 U.S.C.
§ 503(b}9)7

A claim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

Es Sign Below

The person completing
this proof of claim must
sign and date it.

FRBP $014{b).

lf you file this claim
electronically, FRBP
5005(a}(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

UL No

wi Yes. Check all that apply: Amount entitled to priority

CL] Domestic support obligations (including alimony and chikd support) under
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $

p to $3, of deposits toward purchase, lease, or rental of property or services for
C1 Up to $3,025* of d its t d h | tal of rt ices f
personal, family, or household use, 11 U.S.C. § 507(a){7).

Lad Wages, salaries, or commissions {up to $13,650") earned within 180 days before the
bankruptcy petition is filed or the debtor's business ends, whichever is earlier.
11 U.S.C. § 507{a){4).

wy Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a}(8). $ $200.00
LI Contributions to an employee benefit pian. 11 U.S.C. § 507fa}(5}, $
CJ other. Specify subsection of 11 U.S.C. § 507(a) ) that applies. $

CE Value of goods received by the debtor within 20 days before the date of
commencement of the case. 11 U.S.C. § 503(b)(9}. $

* Amounts are subject to adjustment on 04/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

 

Check the appropriate box:

| am the creditor.

| am the creditor's attorney or authorized agent.

| am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004,
| am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

COCEek

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calcutating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on date _ 2/16/2021
MM? DO 7 YYYY

/s/ Lorraine Averitt
Signature

Print the name of the person who is completing and signing this claim:

Lorraine Averitt

Bankruptcy Collector

Arizona Department of Revenue
1600 W. Monroe 7th Floor
Phoenix AZ 85007

United States

6027167806
iaveritt@azdor.gov

 

AE et ae Aa

PB. Wt LEN meee 4

 

 

 

 
Case 20-12841-MFW Doc 840 Filed 03/29/21 Page 5of6
STATE OF ARIZONA - PROOF OF CLAIM FOR ARIZONA DEPARTMENT OF REVENUE

 

United States Bankruptcy Court for the District of Delaware (Delaware)
Administrative Expenses

ORIGINAL Case Number 20-12923-MFW
Chapter: Bankruptcy Chapter 11
Taxpayer ID: XX-XXXXXXX
In the Matter of. YF FULTON RANCH INC Tax Type: WTH

Petition Date: 11/09/2020

. The undersigned is the agent of the Arizona Department of Revenue and is authorized to make this proof of claim on its behalf.
. The grounds for the liability are for taxes due under the Arizona Revised Statutes.

Tax Type Memo Period Tax Penalty Interest Total
WTH Est. due to non-filing 12/31/2020 $200.00 $0.00 $0.00 $200.00
Amount Bue as of this Statement: $200.00

ny pleading concerning this Claim must be filed and served on the Arizona Depariment of Revenue.

ARIZONA DEPARTMENT OF REVENUE Signed: Levuane Jrwudt

 

ffice of the Arizona Attorney General Dated: 02/16/2021
| notices, correspondence, pleadings and payments will be sent to the Lorraine Averitt
flowing address:

o:Tax, Bankruptcy and Collection Section

105 N Central Ave. Suite 100

yoenix, AZ 85004

yone: 602-542-1719

 
IRIGINAL and ONE COPY la86 20H12841-MFW Doc 840 Filed 03/29/21 Page 6 of 6

2/16/2021

YF FULTON RANCH INC
Debtor(s’

 

 

 
